Title: From Thomas Jefferson to George Jefferson, 3 November 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Nov. 3. 08.
                  
                  Instead of remitting to me any part of the first paiment for my tobacco as proposed in my letter of the 31st. ult. be so good as to retain it subject to my draught, which will be as convenient to me at present, & will avoid the risk of that line of the post which for some time past has been considerable. my coal is just now arrived. what you advanced for it beyond my last remittance will of course be covered by the tobacco money. affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               